240 S.W.3d 752 (2007)
Mark HEDIGER, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS et al., Respondent.
No. WD 68441.
Missouri Court of Appeals, Western District.
December 11, 2007.
Mark Hediger, Jefferson City, MO, appellant acting pro se.
Emily A. Dodge, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, P.J., PAUL M. SPINDEN, and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM.
Mr. Mark Hediger appeals the trial court's judgment dismissing his cause of action against the respondents.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).